May 1, 2015 ATTORNEYS AT LAW , SUITE 3800 MILWAUKEE, WISCONSIN53202-5306 414.271.2400 TEL 414.297.4900FAX www.foley.com WRITER’S DIRECT LINE pfetzer@foley.com Email CLIENT/MATTER NUMBER 035194-0102 Via EDGAR System Ms. Christina DiAngelo Fettig Ms. Karen L. Rossotto U.S. Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, D.C.20549 Re: Parnassus Funds (File No. 811-04044) Registration Statement on Form N-1A (No. 002-93131) Filed April 30, 2015 Parnassus Income Funds (File No. 811-06673) Registration Statement on Form N-1A (No. 033-36065) Filed April 30, 2015 Ladies and Gentlemen: On behalf of our clients, Parnassus Funds and Parnassus Income Funds, and their series (collectively, the “Funds”), we are writing in response to comments of the Staff (the “Staff”) of the Securities and Exchange Commission (the “Commission”) on the Registration Statements referenced above, as amended (collectively, the “Registration Statement”).The Prospectus and the Statement of Additional Information are exactly the same for both registrants. As discussed, after the Registration Statement is declared effective, the Funds will file a prospectus under Rule 497 of the Securities Act of 1933, as amended, to correct the expenses for the Parnassus Mid Cap Fund, to reflect the fiscal year end numbers, and to correct the expense examples so that they reflect the expense waiver being in place for two years. We acknowledge on behalf of the Funds that (1) the Funds, through their officers and directors, are responsible for the adequacy and accuracy of the disclosure in the Registration Statement; (2) Staff comments or changes to disclosure in response to Staff comments in the Registration Statement reviewed by the Staff do not foreclose the Commission from taking any action with respect to the Registration Statement; and (3) the Funds may not assert Staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States.If the Staff has any questions with respect to any of the foregoing, please contact the undersigned at (414) 297-5596. Very truly yours, /s/ Peter D. Fetzer Peter D. Fetzer cc: John Skidmore BOSTON BRUSSELS CHICAGO DETROIT JACKSONVILLE LOS ANGELES MADISON MIAMI MILWAUKEE NEW YORK ORLANDO SACRAMENTO SAN DIEGO SAN FRANCISCO SHANGHAI SILICON VALLEY TALLAHASSEE TAMPA TOKYO WASHINGTON, D.C.
